COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT WORTH
 
                                        NO.
2-09-310-CV
 
 
FELICIA
LINDA FITZGERALD                                                  APPELLANT
 
                                                   V.
 
ERNEST
JOHN SPIDELL                                                           APPELLEE
 
                                               ----------
 
           FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                  MEMORANDUM OPINION[1]
AND JUDGMENT
 
                                              ------------
 
On September 15, 2009 and September 29, 2009, we
notified appellant, in accordance with rule of appellate procedure 42.3(c),
that we would dismiss this appeal unless the $175 filing fee was paid.  See Tex. R. App. P. 42.3(c).  Appellant has not paid the $175 filing
fee.  See Tex. R. App. P. 5, 12.1(b).
Because appellant has failed to comply with a
requirement of the rules of appellate procedure and the Texas Supreme Court=s order
of August 28, 2007,[2]
we dismiss the appeal.  See Tex. R. App. P. 42.3(c),
43.2(f).
Appellant shall pay all costs of this appeal, for
which let execution issue.  See Tex. R. App. P. 43.4.
 
PER
CURIAM
 
PANEL:  WALKER, MCCOY, and MEIER, JJ.
 
DELIVERED:  October 22, 2009




[1]See Tex. R. App. P. 47.4.


[2]See Supreme Court of Tex., Order
Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc.
Docket No. 07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).